Citation Nr: 0730427	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-31 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefits sought on appeal.  
In July 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

As an initial matter, at the July 2007 hearing the veteran 
indicated that he has received treatment at the Oakwood 
Clinic VA Medical Center.  A review of the claims file shows 
that these records have not yet been requested or obtained.

In addition, the veteran testified that he has been receiving 
benefits from the Social Security Administration (SSA) since 
March 2007, based at least in part, on his mental disorder, 
but the SSA records have not been obtained.  Those records 
should be obtained and associated with the claims file.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the veteran contends that he has PTSD related to 
alleged service stressors in Vietnam, warranting service 
connection for PTSD.  38 C.F.R. § 3.304(f).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the occurrence of his alleged service stressors must 
be corroborated by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection PTSD.  See 
38 C.F.R. § 3.304(f).  According to service personnel 
records, the veteran was stationed in Vietnam from August 
1968 to August 1969.  His DD Form 214 lists his military 
occupation specialty as carpenter.  At the July 2007 hearing, 
he testified that while in Vietnam, there was a mortar attack 
during which he took cover behind a bunker and was afraid of 
being bitten by rats and mice.  He testified that he slept 
fully clothed in case of mortar attacks.  He also testified 
that he drove a Jeep with a gas tank located beneath the seat 
which he compared to sitting on a bomb.  While driving the 
Jeep, he stated that he was not shot at, but was worried 
about getting shot at.  He further testified that he was 
affected by doing a funeral detail at Fort Leonardwood and 
that many of the funerals were for men who were killed in 
Vietnam.
The service medical records are void of a diagnosis of a 
psychiatric condition.  The July 1965 pre-induction 
examination report denotes a normal psychiatric clinical 
evaluation.  In the accompanying report of medical history, 
he denied any past or present depression or excessive worry, 
or nervous trouble of any sort.  However, in the report of 
medical history associated with the January 1968 induction 
examination report, he indicated that he had past or present 
nervous trouble and depression or excessive worry.  Yet, a 
psychiatric clinical evaluation was normal and he was deemed 
qualified for induction.  The separation examination of 
August 1969 is void of findings, complaints, symptoms, or a 
diagnosis of a psychiatric condition.

VA mental health treatment records show that he received a 
diagnosis of PTSD on several occasions from a VA 
psychiatrist.  In a record dated in November 2001, his 
depressed mood was due to the stressors of his wife losing 
her job, worsening arthritis, and memory loss.  He identified 
an in-service stressor of mortar attacks, but explained that 
there were no injuries in his unit.  He also reportedly 
experienced mental abuse in basic training.  He provided a 
history of physical abuse as a child.  He reported suicide 
attempts in 1977 and 1987, the latter of which resulted in 
hospitalization.  His condition was diagnosed as PTSD from 
childhood abuse and depression.  Subsequent VA treatment 
records show complaints of nightmares about Vietnam and his 
contention that his depression was aggravated by service.  In 
July 2002, his PTSD diagnosis was based on childhood and 
early military abuse.  The most recent treatment record dated 
in July 2007 reports that he suffered physical and verbal 
abuse as a child and feared his father, but that the fear in 
Vietnam was worse.  He reported stressors of being a driver 
sitting over a gas tank that he envisioned being blown out of 
the seat. He also feared rat bites and the subsequent shots 
for rabies and alleged verbal abuse during basic training.  
As it appears that the veteran's PTSD diagnosis includes both 
in-service stressors as well as domestic, financial, and 
health-related stressors, the Board finds that an examination 
is necessary to obtain a diagnosis that complies with DSM-IV, 
that identifies a specific traumatic event or events, and 
that establishes a link, if any, between the veteran' 
symptoms and the events.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records from the NE Georgia/Oakwood 
Clinic.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Schedule the veteran for VA PTSD 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  The 
examiner should specifically state 
whether each criterion (A-F) for a 
diagnosis of PTSD pursuant to DSM-IV is 
met and should specify upon what verified 
in-service stressor the diagnosis is 
based.  If the diagnosis is based on a 
nonservice stressor, the examiner should 
so state.  The examiner should 
specifically state whether the veteran 
satisfies criterion A based on events 
verified by his service records which 
requires exposure to a traumatic event 
and that the veteran:  i) experienced, 
witnessed, or was confronted with an 
event or events that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of self 
or others; and ii)  the veteran's 
response involved intense fear, 
helplessness, or horror.

4.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for response.  
Then, return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim. 
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board, or by the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

